United States Court of Appeals,

                                           Eleventh Circuit.

                                             No. 96-9149.

                                    Sam NICHOLSON, Appellant,

                                                   v.

 HOOTERS OF AUGUSTA, INC. and Bambi K. Clark d/b/a Value-Fax of Augusta, Appellees.

                                            April 29, 1998.

Appeal from the United States District Court for the Southern District of Georgia (No. 95-00101-
CV-1); Dudley H. Bowen, Jr., Judge.

Before DUBINA, Circuit Judge, and HILL and JOHN R. GIBSON*, Senior Circuit Judges.

          PER CURIAM:

          The Petition for Rehearing by the panel is granted.

          The opinion issued on March 10, 1998 and reported at 136 F.3d 1287, is modified in the

following respects. The first paragraph, the last sentence, is modified to read:

          Because we conclude that Congress granted state courts exclusive jurisdiction over private
          actions under the Act, we vacate the judgment of the district court, and remand this case to
          it with directions to remand the case to the Superior Court of Richmond County, Georgia.

The final sentence of the opinion is modified to read:

                  Accordingly, we VACATE the judgment of the district court and REMAND this case
          to the district court with directions to remand the case to the Superior Court of Richmond
          County, Georgia.

          In all other respects, our opinion reported at 136 F.3d 1287 shall remain in full force and

effect.




   *
    The Honorable JOHN R. GIBSON, Senior U.S. Circuit Judge for the Eighth Circuit, sitting
by designation.